COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Keith Smith v. The State of Texas

Appellate case number:    01-19-00442-CR

Trial court case number: 1529312

Trial court:              339th District Court of Harris County

       Appellant’s motion for rehearing is denied.

       It is so ORDERED.

Judge’s signature: Richard Hightower
                   Acting for the Court

Panel consists of Chief Justice Radack and Justices Hightower and Adams.


Date: December 22, 2020